Citation Nr: 0030481	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-00 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1982 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material had not been 
submitted to reopen a claim for service connection for a left 
knee disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In March 1988 and May 1988, the RO denied the veteran's 
original claim for service connection for a left knee 
disability, based upon a finding that the disorder preexisted 
service and was not aggravated thereby; the veteran did not 
appeal these determinations and the decisions became final.  

3.  In November 1993, the RO denied the veteran's request to 
reopen his claim, based on a finding that new and material 
evidence had not been submitted; the veteran did not appeal 
this decision and it became final.  

4.  Additional evidence received since the November 1993 
denial is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1993 decision of the RO that declined to 
reopen the veteran's claim for service connection for a left 
knee disability is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (2000).  

2.  The additional evidence received subsequent to the 
November 1993 RO decision is new and material, and the claim 
for service connection for a left knee disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1988 and May 1988, the RO denied the veteran's 
original claim for service connection for a left knee 
disability.  The RO concluded that service connection could 
not be granted because the evidence showed that the veteran's 
left knee disability preexisted service and was not 
aggravated by service.  The veteran did not appeal these 
determinations and they became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO decisions 
included service medical records which indicated that, upon 
enlistment examination in April 1982, no left knee disability 
was noted.  In October 1982, he was seen for complaints of 
problems with his left knee.  He reported a history of a left 
knee injury in high school, and that since that injury, he 
had experienced locking of the knee.  The examiner concluded 
that there was an old meniscus tear.  He was discharged to 
full duty.  He was seen again in November 1982, with 
complaints of the left knee locking.  Clinical evaluation 
revealed a normal knee examination and an old nonunion 
fracture of the left patella.  A knee brace was provided.  
Similar complaints were made in October 1983.  

In October 1985, the veteran's left knee locked while he was 
running.  There was no history of trauma.  An arthrogram 
showed evidence of a medial meniscus tear.  In December 1985, 
he was seen for evaluation of persistent left knee pain.  He 
reported that he had injured his left knee four years prior 
while playing football, before his enlistment.  It was 
treated conservatively.  Arthroscopic surgery was 
recommended.  A Medical Board report, dated in December 1985, 
showed a diagnosis of left medial meniscus tear which existed 
prior to service and was not aggravated.  
The veteran underwent a left knee arthroscopy in May 1986.  
At that time, a partial left medial meniscectomy was 
accomplished.  A Medical Board report, dated in May 1986, 
showed a primary diagnosis of anterior cruciate ligament 
insufficiency of the left knee which existed prior to service 
and not aggravated by service.  The secondary diagnosis was 
left knee medial meniscus tear which existed prior to service 
and was not aggravated.  He was placed on limited duty.  Upon 
separation examination in October 1986, clinical evaluation 
revealed a two-inch round scar on the left knee.  No other 
left knee residuals were indicated.  

In a November 1993 rating decision, the RO found that the 
veteran had not presented new and material evidence 
sufficient to reopen his claim for service connection for a 
left knee disability.  The veteran did file a timely appeal 
of this determination, and the decision became final.  
38 U.S.C.A. § 7105.  

In June 1997, the veteran again requested that his claim for 
service connection for a left knee disability be reopened.  
He submitted VA outpatient and hospitalization reports.  He 
also submitted statements from friends and family members who 
remarked that the veteran did not have any problems with his 
left knee prior to service.  

In his January 1998 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  However, in a March 1998 statement, he 
requested a hearing before a hearing officer at the RO 
instead.  

At a personal hearing before a hearing officer at the RO in 
May 1998, the veteran testified that he did not have a left 
knee injury prior to service.  He last played football in the 
fall of 1981, and did not injure the knee playing football.  
He first injured his left knee in boot camp while marching.  
Shortly thereafter, he injured the knee again.  He stated 
that the doctors had given him the impression that the injury 
existed prior to service and convinced him of this fact.  
Thereafter, he stuck to this story.  He has continued to have 
difficulty with his left knee since his discharge from 
service.  


II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for a three-step analysis that must 
be applied when a claimant seeks to reopen a final decision 
based on new and material evidence.  First, it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it must be determined 
immediately upon reopening whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the merits of the claim 
must be evaluated after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 Vet App 
203 (1999) (en banc); Elkins v. West, 12 Vet. App. 209 
(1999).  

In this regard, the Board notes that Congress has recently 
passed, and the President has signed into law, the "Veterans 
Claims Assistance Act of 2000."  This law, enacted on 
November 9, 2000, has removed the well-grounded claim 
requirement under 38 U.S.C.A. § 5107(a), and has added new 
sections with respect to the duty to assist in the 
development of claims.  Therefore, the second step outlined 
above should not be completed.  Accordingly, it follows that, 
if it is determined by the Board that new and material 
evidence has been submitted, the case should then be remanded 
to the RO to ensure that the duty to assist has been 
fulfilled in accordance with the new law.  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the November 1993 
denial.  As suggested by the factual background set out 
above, evidence available to the RO in November 1993 showed 
that the veteran's left knee disability preexisted his active 
military service and was not permanently aggravated thereby.  
However, the veteran has submitted lay statements which 
indicate that he did not have a knee disability prior to 
service.  The Board finds that this additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge, supra.  Hence, the Board concludes that the veteran 
has submitted new and material evidence, and the claim for 
service connection for a left knee disability is reopened.  

The Board notes that in the July 1997 rating action, the 
August 1997 statement of the case, and the June 1998 
supplemental statement of the case, the RO referenced the 
"reasonable possibility" standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991); that is, the standard 
that was specifically overruled in the Hodge case noted 
above.  Nevertheless, in light of the Board's decision here, 
the Board finds that there has been no prejudice to the 
veteran.  A remand, solely for the purpose of the RO applying 
the correct standard, would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran, and the Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

New and material evidence has been submitted and the claim 
for service connection for a left knee disability is 
reopened, subject to the Remand directives outlined below.  


REMAND

As noted in the decision above, the recently enacted 
"Veterans Claims Assistance Act of 2000," contains, in 
pertinent part, the following new sections with respect to 
the duty to assist and the development of claims:  

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:  

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1) n such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

See Veterans Claims Assistance Act of 2000 § 3, U.S.C. § 5102 
(2000).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
knee disability since his discharge from 
service.  The RO should also obtain the 
name(s) of the veteran's physician(s) 
prior to entering service.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.

2.  The RO should attempt to obtain the 
report of the veteran's hospitalization 
at the Naval Hospital in Portsmouth, 
Virginia while in service in May 1986, 
including the report of surgery.  The RO 
should also obtain the veteran's complete 
VA hospitalization and outpatient 
treatment records.  Once obtained, all 
records that are not already in the file 
must be associated with the claims 
folder.  

3.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records, and 
any further action to be taken by VA with 
respect to the claim.  

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
in particular the service medical 
records, which should be provided to 
him/her prior to the examination.  After 
the examination (which should include any 
tests deemed indicated by the examiner) 
and a review of the record, the examiner 
should provide answers to the questions 
posed below.  The responses and opinions 
provided should reflect review of all 
pertinent material in the claims folder 
and include a complete rationale.  

Each response should be numbered with a 
Roman numeral to correspond with the 
question posed.  It is imperative that 
the examiner preface his/her answer with 
any underlined standard of proof.   

I.  What is the correct 
diagnosis(es) of each left knee 
disability present in service.

II.  Is it indisputable that each 
left knee disability noted in 
service existed prior to service?  

III.  As to each existing left knee 
disability preexisting service, is 
it as least as likely as not that 
the disability increased in severity 
during the veteran's active military 
service?  If so, is it indisputable 
that any increase was due to the 
natural progress of the disability?  

IV.  As to any left knee disability 
that did not exist prior to service, 
is it as least as likely as not that 
any currently diagnosed left knee 
disorder is causally related to his 
military service?  

5.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
issue of entitlement to service 
connection for a left knee disability 
should be readjudicated by the RO.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 4 -


